Citation Nr: 1207734	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  03-28 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  What schedular evaluation is warranted for left knee arthritis with limitation of extension from August 4, 2008?

2.  Entitlement to an extraschedular evaluation for a left knee disability from February 23, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to June 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a left knee disability and assigned a 20 percent evaluation, as of February 23, 2000. 

The Board remanded the case in March 2005 and January 2006 for additional development and adjudicative action.  In an August 2006 decision, the Board denied an initial evaluation in excess of 20 percent for a torn medial meniscus and a probable tear of the lateral meniscus of the left knee, with patellar tendinitis, and denied an extraschedular evaluation.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In April 2008, the Veteran and the Secretary of VA filed a joint motion to vacate and remand the August 2006 decision finding that the Board provided inadequate reasons and bases for its determination that the Veteran did not warrant an evaluation in excess of 20 percent for the left knee.  That same month, the Court granted the motion. 

In June 2008, the Board denied entitlement to an initial evaluation in excess of 20 percent for a torn medial meniscus and a probable tear of the lateral meniscus of the left knee, with patellar tendinitis from February 23, 2000, to August 27, 2005.  It deferred the question whether the Veteran was entitled to an evaluation in excess of 20 percent as of August 27, 2005, pending a VA examination.  The Board awarded a separate 10 percent evaluation for left knee arthritis with a limitation of extension but deferred the question whether that disability warranted an evaluation in excess of 10 percent pending a VA examination.  The remaining issues were then remanded for additional development and adjudicative action. 

While the case was in remand status and following an August 2008 VA examination, the RO awarded a 30 percent evaluation for left knee arthritis with limitation of extension, effective August 4, 2008.  Because this is not the maximum evaluation, this part of the Veteran's claim continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (claimant will be presumed to be seeking maximum benefit allowed by law and regulation, and claim remains in controversy where less than maximum available benefit is awarded). 

In June 2009, the Board denied entitlement to an initial evaluation in excess of 20 percent for a torn medial meniscus and a probable tear of the lateral meniscus of the left knee, with patellar tendinitis as of August 27, 2005.  It also denied entitlement to an initial evaluation in excess of 10 percent for left knee arthritis with limitation of extension from August 27, 2005, to August 3, 2008.  It remanded the question what schedular evaluation was warranted for left knee arthritis with limitation of extension from August 4, 2008, and entitlement to an extraschedular evaluation for a left knee disability from February 23, 2000, so that the examiner who performed the August 2008 examiner could clarify her clinical findings in the August 2008 examination report.  

In October 2010, the Board remanded the case for a new VA examination.  The Veteran was afforded a VA examaintion in October 2010 which substantially complied with the Board's remand request.  Accordingly, the claim is ready for appellate review.  


FINDINGS OF FACT

1.  From August 4, 2008, the Veteran's left knee arthritis was not manifested by either a limitation of extension to 30 degrees or limitation of flexion to 45 degrees. 

2.  The objective and probative evidence of record preponderates against finding that the Veteran's disability picture is exceptional. 




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent from August 4, 2008, for left knee arthritis with limitation of extension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011). 

2.  The Veteran's left knee disability picture is not exceptional.  Referral for extraschedular consideration is not indicated.  38 C.F.R. § 3.321(b)(1) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board begins by noting that as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of entitlement to an increased rating.  Because there is a distinction between initial rating claims and increased rating claims, Vazquez-Flores is not for application with respect to initial rating claims as notice requirements are met when the underlying claim for service connection is substantiated.  Consequently, there is no need to discuss whether VA met the Vazquez-Flores standard. 

VA has fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate a claim, and, as warranted by law, affording VA examinations.  The claimant was provided the opportunity to present pertinent evidence.  In sum, there is no evidence of any VA error in assisting the appellant that reasonably affects the fairness of this adjudication. 

The claimant was been afforded a meaningful opportunity to participate in the adjudication of the claims.  There is not a scintilla of evidence that any VA error in assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication. 

Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011). 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When evaluating a loss of range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206. 

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003 degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Veteran's service-connected left knee arthritis with limitation of extension is rated under Diagnostic Code 5261, which addresses extension. 

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011). 

Extension of the leg limited to 20 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Extension limited to 30 degrees warrants a 40 percent evaluation.  Id. 

The Board has reviewed the evidence of record and finds that the preponderance of the evidence is against entitlement to an initial schedular evaluation in excess of 30 percent for left knee arthritis with limitation of extension from August 4, 2008.  The pertinent evidence of record during this time period are the August 2008 and October 2010 VA examination reports, and the August 2009 addendum to the August 2008 VA examination.  At that time of the August 2008 examination active extension against gravity was from 90 to -20 degrees; passive range of motion was 90 to -20 degrees with pain starting at -30 degrees and ending at -20 degrees; and range of motion against strong resistence from 90 to -30 degrees with pain beginning at -40 degrees and ending at -30 degrees.  There was no additional loss of motion on repetition.  The Board acknowledges that the August 2008 examination report is unclear as to what strong resistance entailed, however, there is no indication that extension was limited to 30 degrees at any time during the examination.  

At the time of the October 2010 examaintion, active extention was to -5 degrees.  The examiner noted that there was notable resistance to all the motions of the knee passively.  In maximum extension the knee was stable to varus and valgus stress.  Lachman's was negative.  Motor strength of the left quadriceps femoris was 4 out of 5 and the left iliopsoas was 5 out of 5.  Left leg sensation was intact to pin, light touch, vibration and position.  Deep tendon reflexes were 1+ at the knees and 1+ at the ankles and symmetric.  The examiner opined that after exercising the knee for some time but certainly not just after three repetitions, there would be increasing pain and thereby there would be lose of some further range of motion.  He stated that opining as to the actual degrees of additional loss would be speculative, but estimated it would be less than five degrees of extension.  Finally, the examiner noted that the August 2008 findings on extension were consistent with the history of low back pain.  The examiner noted that considering the Veteran was seated for portions of that exam, it would appear that the test was more a test of the ability to straight leg raise than it was to measure the appellant's ability to straighten the knee.  When he was supine and the knee was lifted off the table his quadriceps can in fact extend the knee almost to the same -5 degrees that could be achieved when he simply had his heel on the table and was asked to straighten the knee unsupported.  

The limitation of extension shown above does not provide for an evaluation in excess of 30 percent under Diagnostic Code 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Without clinical evidence that extension was limited to 30 degrees or higher, a schedular evaluation in excess of 30 percent is not warranted based upon limitation of extension. 

Moreover, the evidence shows that the Veteran does not warrant a separate evaluation for limitation of flexion at any time, as he has never demonstrated a compensable limitation of flexion.  VAOPGCPREC 09-04.  For example, at the time of the August 2008 VA examination, his flexion was limited to 110 degrees with pain at 100 degrees.  Similarly, at the time of the October 2010 examaintion, flexion was limited to 110 degrees.  The flexion noted at both VA examinations is noncompensable under Diagnostic Code 5260.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (requiring flexion to be at 45 degrees for a compensable evaluation). 

The Board has considered the holding in DeLuca, but finds that a schedular evaluation in excess of 30 percent is not warranted.  The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca.  In the August 2008 VA examination report, the examiner noted that repeated range of motion studies showed no additional loss of motion.  There was no competent medical evidence of any additional functional loss of the left knee due to weakness, fatigability, incoordination or pain on movement.  In the October 2010 VA examination report, the examiner noted that functional loss would only occur only after the knee has been exercised for some time but certainly not just after three repetitions.  

In reaching the decision made above, the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  38 U.S.C.A. § 5107(b).  

Referral for Extraschedular Consideration 

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1). 

The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

The Veteran argues that he merits extraschedular consideration because his left knee disability interferes with his employment.  As required by the applicable regulation, however, before the impact on employment is considered, there must first be a determination that the Veteran's disability picture is exceptional.  If that criterion is not met, the analysis goes no further.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

To determine if a disability picture is exceptional, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.  

The evidence of record shows that the very symptoms manifested by the Veteran's left knee disability, pain on motion and decreased flexion and extension, are included in the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5260 and 5261.  This indicates the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology, which means his left knee disability picture is contemplated by the rating schedule.  Hence, the rating schedule is adequate to address the degree of the Veteran's disability.  There is nothing in the record to distinguish this case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  In the absence of an exceptional disability picture, the Board finds the criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Moreover, the record does not show that the Veteran has required frequent periods of hospitalization due to his left knee disability.  Additionally, while it has been noted that the left knee disability has caused the Veteran to miss a few days of work, the evidence does not show a marked interference with employment.  

In reaching this decision the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to an initial evaluation in excess of 30 percent for left knee arthritis with limitation of extension from August 4, 2008, is denied. 

Entitlement to a referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular rating is not warranted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


